     Case 3:19-cv-00051-BT Document 51 Filed 10/10/19      Page 1 of 6 PageID 449


                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

KARLTON A. MAYDWELL,                       §
         Plaintiff,                        §
                                           §
v.                                         §        Case No. 3:19-cv-00051-BT
                                           §
CIARA FINANCIAL SERVICES, INC.,            §
          Defendant.                       §

                            MEMORANDUM ORDER

        Before the Court are Defendant Ciara Financial Services, Inc.’s (CFS) Motion

to Dismiss (ECF No. 16) and Amended Motion to Dismiss (ECF No. 24), as well as

Plaintiff Karlton A. Maydwell’s Motion to Strike CFS’s Amended Motion to Dismiss

(ECF No. 26). For the following reasons, the Court DENIES all three motions.

        Maydwell filed this civil action on January 8, 2019, asserting claims against

CFS under the Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 et seq.,

and the Texas Debt Collection Act (TDCA), Tex. Fin. Code § 392 et seq. Compl. 1

(ECF No. 1). In response, CFS filed an answer (ECF No. 19), in which it denied

Maydwell’s claims, pleaded various defenses, and asserted a counterclaim against

Maydwell. 1 Contemporaneously with its Answer, CFS also filed its first Motion to

Dismiss, arguing that Maydwell failed to state a claim under the TCPA and that his

TDCA claim should be dismissed for lack of subject-matter jurisdiction. Maydwell



1 On October 4, 2019, CFS advised the Court that Maydwell filed a Chapter 7
bankruptcy petition on September 4, 2019. Because CFS’s counterclaim is a claim
“against the debtor,” it is automatically stayed pursuant to 11 U.S.C. § 362(a).
                                          1
  Case 3:19-cv-00051-BT Document 51 Filed 10/10/19       Page 2 of 6 PageID 450


filed a response (ECF No. 22) to CFS’s first Motion to Dismiss; and on the deadline

to file a reply, CFS filed its Amended Motion to Dismiss, arguing that Maydwell’s

TCPA claims should also be dismissed for lack of standing. Maydwell objected to

CFS’s Amended Motion and filed his Motion to Strike. Maydwell also filed a

response (ECF No. 35) to CFS’s Amended Motion. All the motions have been fully

briefed and are ripe for determination.

                                          I.

      The Court first considers Maydwell’s Motion to Strike and observes that

Maydwell correctly asserts that Federal Rule of Civil Procedure 12(g)(2) generally

precludes a second motion based on any Rule 12 defense or objection that the

defendant could have but neglected to raise in the original motion. See Fed. R. Civ.

P. 12(g)(2) (“Except as provided in Rule 12(h)(2) or (3), a party that makes a

motion under this rule must not make another motion under this rule raising a

defense or objection that was available to the party but omitted from its earlier

motion.”). But CFS’s Amended Motion to Dismiss raises the new argument that

Maydwell’s claims should be dismissed for lack of standing. And standing is a

jurisdictional issue that may be raised at any time, irrespective of Rule 12’s

consolidation and waiver provisions. Because standing may be raised at any time

by a party or the court, and the Court would have granted CFS’s motion for leave

to amend its Motion to Dismiss had it filed one, the Court excuses CFS’s failure to

seek leave to amend its Motion to Dismiss prior to filing its Amended Motion.

Maydwell’s Motion to Strike (ECF No. 26) is, therefore, DENIED.

                                          2
  Case 3:19-cv-00051-BT Document 51 Filed 10/10/19         Page 3 of 6 PageID 451


                                         II.

      The Court next turns to CFS’s motions to dismiss. The Amended Motion

states that it “is submitted to restate and amend” the grounds asserted in CFS’s

first Motion to Dismiss. Am. Mot. 1. In view of this representation, CFS’s first

Motion to Dismiss (ECF No. 16) is DENIED as moot.

      By its Amended Motion to Dismiss, CFS asserts that Maydwell’s federal

claim for violations of the TCPA should be dismissed on the following grounds: (1)

CFS does not do business as “Clay Cooley Group,” as recited in the style of

Maydwell’s Complaint; (2) Maydwell fails to allege an injury-in-fact and, therefore,

lacks standing to bring his TCPA claim; (3) Maydwell fails to state a claim for a

violation of the TCPA because the Act does not apply to collection calls; and (4)

Maydwell’s state-law claim for violation of the TDCA must be dismissed because it

is not pendent to any viable federal claim. The Court addresses these arguments in

turn. Am. Mot. 2-3.

      First, CFS denies that it does business as “Clay Cooley Group,” as recited in

the style of the Complaint, and asserts that this error is fatal to Maydwell’s claims.

However, CFS does not elaborate or provide any authority to support its argument.

Because it is clear that the summons and Complaint gave CFS adequate notice of

the fact that it was being sued and of the nature of Maydwell’s claims, the Court

finds no prejudice resulted from any error or mistake with respect to CFS’s name

in the style of the Complaint. Accordingly, CFS is not entitled to dismissal based

on any misnomer in the style of the Complaint. See Kroetz v. Aft-Davidson Co.,

                                          3
  Case 3:19-cv-00051-BT Document 51 Filed 10/10/19         Page 4 of 6 PageID 452


102 F.R.D. 934, 937 (E.D.N.Y. 1984) (“Since the summons and complaint gave said

defendant adequate notice that it was being sued, and since no prejudice resulted

from the misnaming, we find that it would be inequitable to construe the Federal

Rules of Civil Procedure as requiring dismissal of this action.”); United States v.

A.H. Fischer Lumber Co., 162 F.2d 872, 873 (4th Cir. 1947) (“As a general rule the

misnomer of a corporation in a notice, summons . . . or other step in a judicial

proceeding is immaterial if it appears that [the corporation] could not have been,

or was not, misled.” (internal quotation marks and citation omitted)).

      Next, CFS argues that Maydwell’s allegation that he suffered harm in the

form of “invasion of privacy, aggravation . . . , emotional distress, increased risk of

personal injury resulting from the distraction caused by the never-ending calls,

increased usage of his telephone services, loss of cellular phone capacity,

diminished cellular phone functionality, decreased battery life on his cellular

phone, and diminished space for data storage on his cellular phone,” fails to

establish an injury-in-fact sufficient to confer standing. Compl. 4, ¶ 25. However,

several federal courts in Texas have addressed this same argument and held that—

especially at the pleading stage—an allegation that a plaintiff had to endure the

nuisance of unwanted calls satisfies the injury-in-fact requirement for a TCPA

claim. See Cunningham v. Florio, 2018 WL 4473792, at *4 (E.D. Tex. Aug. 6,

2018), adopted by 2018 WL 4473096 (E.D. Tex. Sept. 18, 2018) (finding an injury-

in-fact at the pleading stage when the plaintiff alleged “‘Defendants placed multiple

harassing calls to [him] . . . which would annoy or harass a reasonable person’”);

                                          4
  Case 3:19-cv-00051-BT Document 51 Filed 10/10/19         Page 5 of 6 PageID 453


Jamison v. Esurance Ins. Servs., Inc., 2016 WL 320646, at *2-3 (N.D. Tex. Jan.

27, 2016) (finding an injury-in-fact at the pleading stage when plaintiff suffered an

occupation of his telephone line); Morris v. Unitedhealthcare Ins. Co., 2016 WL

7115973, at *5-6 (E.D. Tex. Nov. 9, 2016), adopted by 2016 WL 7104091 (E.D. Tex.

Dec. 6, 2016) (finding an injury-in-fact where Plaintiff was annoyed and harassed

by unwanted telemarketing calls); but see Selby v. Ocwen Loan Servicing, LLC,

2017 WL 5495095, at *3 (S.D. Cal. Nov. 16, 2017) (finding no injury-in-fact when

plaintiff suffered harassment in the form of unsolicited calls from debt collector,

as opposed to telemarketer). In view of this authority and in the context of CFS’s

Amended Motion to Dismiss, where the Court must accept Maydwell’s allegations

as true and view them in the light most favorable to Maydwell, the Court finds that

Maydwell has alleged an injury-in-fact sufficient to state a claim under the TCPA.

      CFS further argues that Maydwell’s TCPA claims should be dismissed

because the alleged telephone calls to Maydwell’s cellphone were debt collection

calls, and such calls are exempt from the TCPA's prohibitions against prerecorded

or automated message calls. Although CFS concedes “[t]he position of federal

courts across the nation is in flux,” it urges the Court to follow what it contends is

the “better reasoned course” and dismiss Maydwell’s claims because “not every

received telephone call will satisfy the concrete injury in fact requirement for

standing to assert TCPA claims.” Def. Reply 10 (ECF No. 37). As previously noted,

Texas federal courts have found that allegations similar to Maydwell’s are

sufficient to satisfy the injury-in-fact requirement for a TCPA claim at the pleading

                                          5
  Case 3:19-cv-00051-BT Document 51 Filed 10/10/19       Page 6 of 6 PageID 454


stage. CFS is not entitled to summary dismissal at this juncture in the proceedings.

CFS may reurge its argument in another procedural context on a more fully

developed record, such as in a motion for summary judgment.

      Finally, CFS argues that Maydwell’s state-law claim should be dismissed

because his federal claims must be dismissed. But the “general rule” that a court

should “decline to exercise jurisdiction over pendent state-law claims when all

federal claims are dismissed or otherwise eliminated from a case prior to trial,”

does not apply here because the Court has rejected CFS’s arguments to dismiss

Maydwell’s federal claims. Batiste v. Island Records, Inc., 179 F.3d 217, 227 (5th

Cir. 1999) (citing McClelland v. Gronwaldt, 155 F.3d 507, 519 (5th Cir. 1998);

Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988)).

      To the extent CFS asserts additional arguments in its reply to Maydwell’s

response to its Amended Motion to Dismiss, the Court declines to consider those

arguments. See, e.g., Senior Unsecured Creditors’ Comm. of First RepublicBank

Corp. v. FDIC, 749 F. Supp. 758, 772 (N.D. Tex. 1990) (declining to consider an

argument raised for first time in a reply brief).

      Accordingly, CFS’s Amended Motion to Dismiss (ECF No. 24) is DENIED.

      SO ORDERED.

      October 10, 2019.




                                        REBECCA RUTHERFORD
                                        UNITED STATES MAGISTRATE JUDGE

                                          6
